Citation Nr: 1120064	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sciatica, to include as secondary to the service-connected low back disability.

2.  Entitlement to service connection for neuropathy of the bilateral feet, to include as secondary to the service-connected low back disability.

3.  Entitlement to service connection for neuropathy of the bilateral hands, to include as secondary to the service-connected low back disability.

4.  Entitlement to service connection for decreased circulation of the bilateral feet, to include as secondary to the service-connected low back disability.

5.  Entitlement to service connection for decreased circulation of the bilateral hands, to include as secondary to the service-connected low back disability.

6.  Entitlement to service connection for restless leg syndrome, to include as secondary to the service-connected low back disability.

7.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the service-connected low back disability.

8.  Entitlement to service connection for asbestosis.

9.  Entitlement to service connection for asthma.

10.  Entitlement to service connection for scars.

11.  Entitlement to service connection for sleeping problems.

12.  Entitlement to service connection for stress.

13.  Entitlement to service connection for bilateral hearing loss disability.

14.  Entitlement to an increased rating for a low back disability, characterized as status post fusion, fracture of L1 vertebrae with multiple spinal stenosis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge via videoconference in May 2009.  A transcript of that proceeding has been associated with the claims file.

Following his May 2009 hearing, the Veteran submitted additional evidence which was received by the Hartford RO in June 2009.  A statement waiving initial RO consideration of the new evidence is not associated with the claims folder.  However, the Board finds that this evidence is not pertinent to the claims decided herein.  38 C.F.R. § 20.1304 (2010) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.")  The evidence submitted in June 2009 consists of the Veteran's pay stubs, and an accompanying letter describes the effect of the Veteran's physical disabilities on his employment.  Notably, the physical disabilities on appeal are the subject of the remand below, and the newly submitted evidence will be considered by the agency of original jurisdiction prior to the Board's appellate review.  To the extent that this evidence does not concern the issues decided herein, the Board concludes that there is no prejudice to the Veteran.

The issues of entitlement to service connection for sciatica, neuropathy of the feet and hands, circulation problems of the feet and hands, restless leg syndrome, a bilateral hip disability, asbestosis, asthma, and hearing loss, as well as the issue of entitlement to an evaluation in excess of 40 percent for the low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There is no evidence of a separate disability characterized by stress; the evidence demonstrates that the reported stress is a symptom of the Veteran's service-connected major depressive disorder.

2.  There is no evidence of a separate disability characterized by sleep problems; the evidence demonstrates that the reported sleeping problems are a symptom of the Veteran's service-connected major depressive disorder.

3.  The evidence of record shows that the Veteran has residual surgical scars of his service-connected low back disability. 


CONCLUSIONS OF LAW

1.  A separate disability characterized by stress was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A separate disability characterized by sleeping problems was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Residual surgical scars of the service-connected low back disability were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in January 2007, prior to the initial adjudication of the Veteran's claim, discussed the evidence necessary to establish service connection and increased ratings.  The Veteran was invited to identify or submit relevant evidence.  The evidence of record was listed, and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was advised that records had been requested from two identified private providers.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that reports of VA examinations are of record which provide sufficient evidence to decide the current claims.  The Board finds that they are adequate in that they were conducted by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran was afforded the opportunity to testify before the undersigned, and was provided an additional 30 days in which to submit additional evidence.  Aside from the evidence submitted in June 2009, the Veteran has not identified any additional evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, generally competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service Connection for Stress and Sleep Problems

The Veteran seeks service connection for stress and sleep problems.  At his May 2009 hearing he related that his musculoskeletal disabilities disturbed his sleep.  He stated that he experienced stress due to his disabilities.

On VA psychiatric examination in September 2004, the Veteran's history was reviewed.  The examiner noted that the Veteran presented with signs and symptoms of major depressive disorder, remarkable for a highly significant negative impact on his sleep.  The Veteran reported that his mood was typically down and that he was likely to get irritated and frustrated at little things.  The Veteran's wife reported that he tended to become frustrated, especially when experiencing pain or a negative mood.  Pertinent findings from the mental status examination included speech content remarkable for themes of high levels of social discomfort.  Following examination, the diagnoses were major depressive disorder and dysthymic disorder.  The examiner noted that the Veteran had insomnia associated with his depressive disorder.

Having carefully considered the record, the Board finds that service connection is not warranted for stress and sleep problems.  In that regard, the Board observes that the evidence contains no diagnoses of separate and distinct psychiatric disorders manifested by stress and sleep problems.  Rather, the September 2004 VA examiner determined that the Veteran's insomnia was a manifestation of his depressive disorder, and also described the Veteran's report of irritability related to that disorder.  Moreover, the Veteran's wife stated that the Veteran tended to become frustrated as the result of pain and negative moods.  The record reflects that service connection is in effect for major depressive disorder which was established as secondary to the Veteran's service connected low back disability.  

The Board acknowledges the Veteran's assertions regarding these symptoms.   Certainly, the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as subjective complaints of stress and insomnia, and his complaints are credible so his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, competent to render an opinion as to the cause or etiology of his stress and insomnia as this involves a medically complex question not capable of being answered by his lay observation.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the objective record which demonstrates that the reported symptoms are manifestations of the Veteran's service-connected major depressive disorder.   

In summary, the more probative evidence demonstrates that the symptoms of stress and insomnia are manifestations of the Veteran's service-connected psychiatric disorder, and not separate and distinct disabilities.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Service Connection for Scars

Service treatment records reflect that the Veteran underwent surgery on his spine during service.  He has residual scars from that procedure.  He is currently in receipt of service connection for a low back disability which is evaluated as 40 percent disabling.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's claim was submitted in November 2006.  Therefore, the schedular criteria in effect prior to the October 2008 revisions are applicable.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides a 10 percent evaluation for scars which are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.  

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

On VA examination in October 2004 the Veteran's history was reviewed.  The examiner noted that the Veteran had undergone spinal fusion from T12 to L2 in service.  Physical examination revealed an 11 centimeter transverse scar over the left iliac crest.  Subcutaneous atrophy and numbness were noted.  The examiner also noted a 14 centimeter thin linear scar in the midline of the lumbar and lower thoracic spinal area.  This scar was not tender.  

During his hearing in May 2009 the Veteran testified that the scar over his hip was numb.  As the evidence of record shows that the Veteran has residual surgical scars of his service-connected low back disability, service connection for scars is warranted.  As for whether the Veteran is entitled to a compensable evaluation for the scars, that is a matter to be decided by the RO in the first instance.  


ORDER

Entitlement to service connection for stress is denied.

Entitlement to service connection for sleep problems is denied.

Entitlement to service connection for residual surgical scars of the service connected low back disability is granted.


REMAND

Low Back Disability, Sciatica, Neuropathy and Circulation Problems of the Upper and Lower Extremities, Restless Leg Syndrome, and Bilateral Hip Disability

The Veteran seeks an evaluation in excess of 40 percent for his low back disability.  He also seeks service connection for sciatica, neuropathy of the feet and hands, circulation problems of the feet and hands, restless leg syndrome, and a bilateral hip disability secondary to the back disability.  A VA examination was most recently conducted in February 2007.  At his May 2009 hearing the Veteran described the symptoms related to his back disability, and indicated that the disability had an impact on his employment.  He also stated that his physician had told him that the symptoms referable to his feet, hands, legs and hips were related to his back disability.  In light of evidence suggesting worsening of the low back disability and suggesting that the claimed sciatica, neuropathy, circulation problems, restless leg syndrome, and hip disability are related to the back disability, the Board finds that a current VA examination is appropriate.  Such examination should provide updated findings regarding the service-connected back disability and address the question of whether the other claimed disabilities are related to the back disability.

To the extent that the Veteran claims entitlement to service connection for sciatica, neuropathy, circulation problems, restless leg syndrome, and a bilateral hip disability as secondary to his low back disability, the Board observes that he has not been provided with appropriate notice with respect to the evidence and information necessary to establish service connection on that basis.  He should be provided such notice on remand.  Additionally, the Board notes that during his hearing before the undersigned, the Veteran testified that he had received treatment at the Brockton VA Medical Center (VAMC) and the New London VA Outpatient Clinic (OPC).  Records from those facilities should be sought.

	Asbestosis and Asthma

The Veteran argues that he has asbestosis as the result of exposure during service.  He also argues that he has asthma that is related to service.  He has testified that he initially worked in a mechanized infantry unit, spending most of his time in an armored personnel carrier (APC), but was transferred to an office type assignment following his back injuries.  He maintains that he was exposed to asbestos as the result of working on the brakes of APCs.  He has also testified that he never had asthma prior to service, and that symptoms manifested during service.  At his hearing, he demonstrated that he was prescribed inhalers.  The Board notes that an August 2004 private treatment record notes pleural plaques.  A July 2006 X-ray report notes pleural thickening with calcification in the left hemothorax.  

The Board notes that the Veteran's complete service personnel records are not associated with the claims file.  However, a September 1976 record notes a permanent profile change and service treatment records indicate that the Veteran was changed to an office type assignment from one involving manual labor.  Complete service personnel records should be obtained, and if the Veteran is determined to have served in a military occupational specialty consistent with asbestos exposure, he should be afforded a VA examination to determine whether he has a respiratory disability that is related to service.

	Bilateral Hearing Loss Disability

The Veteran also seeks service connection for bilateral hearing loss disability.  He has testified that his first military occupational specialty involved working with APCs, without hearing protection.  As noted, complete service personnel records are not associated with the claims file.  On receipt of those records, the AOJ should make a determination as to whether the Veteran served in an occupational specialty that is consistent with noise exposure, and if so, obtain a VA examination to determine the etiology of any currently present bilateral hearing loss disability.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While the Veteran has described the effect of his disabilities on his employment, he has not stated that he is unemployable as the result of those disabilities.  For these reasons, the Board finds that no additional claim for TDIU has been raised, and therefore, no further action on the part of the Board in this regard is warranted.

Based on the above discussion, the Board concludes that additional development of the record is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and request the Veteran's complete service personnel records.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Issue to the Veteran appropriate VCAA notice regarding the evidence and information necessary to establish service connection for sciatica, neuropathy, circulation problems, restless leg syndrome, and a bilateral hip disability as secondary to his service-connected low back disability, pursuant to 38 C.F.R. § 3.310.

3.  Request that the Veteran identify all VA and non-VA treatment providers for his claimed disabilities (low back disability, sciatica, neuropathy, circulation problems, restless leg syndrome, bilateral hip disability, asthma, asbestosis, and hearing loss).  The Veteran should be requested to complete a release for any private treatment records identified by him prior to any attempts to obtain such.  

Obtain treatment records from the Brockton VAMC and the New London OPC, for the period from October 2006 to the present.

All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  Following completion of Numbers 1, 2, and 3 above, schedule the Veteran for a VA examination to determine the current severity of his low back disability and the etiology of any currently present orthopedic or neurological disabilities of the upper or lower extremities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

Following interview and examination of the Veteran and review of the claims file, the examiner should address the questions below.

Lumbar Spine
The examiner should identify all currently present lumbar spine symptoms and their severity.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

If intervertebral disc syndrome is identified, the examiner should indicate whether such is productive of incapacitating episodes.  If incapacitating episodes are identified, the examiner should state their frequency.

Secondary Disabilities
The examiner should specifically address whether there are associated neurological symptoms or additional orthopedic manifestations related to the Veteran's lumbar spine disability.

With respect to neurological complaints, the examiner should specifically state whether the Veteran suffers from sciatica or neuropathy of the upper or lower extremities.  With respect to any neurological manifestation present, the examiner should provide an opinion, with supporting rationale, regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such manifestation (A.) is related to any disease or injury in service or (B.) is caused or aggravated by the Veteran's service-connected low back disability. 

With respect to circulatory complaints, the examiner should specifically state whether the Veteran suffers from any circulatory disorder of the upper or lower extremities.  If so, the examiner should provide an opinion, with supporting rationale, regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any circulatory disorder identified (A.) is related to any disease or injury in service or (B.) is caused or aggravated by the Veteran's service-connected low back disability. 

Regarding the Veteran's diagnosis of restless leg syndrome, the examiner should provide an opinion, with supporting rationale, regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that restless leg syndrome (A.) is related to any disease or injury in service or (B.) is caused or aggravated by the Veteran's service-connected low back disability. 

With regard to the claimed bilateral hip disability, the examiner should indicate whether the Veteran has a current diagnosis referable to his bilateral hips.  If so, the examiner should provide an opinion, with supporting rationale, regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability of the hips (A.) is related to any disease or injury in service or (B.) is caused or aggravated by the Veteran's service-connected low back disability. 

5.  If, upon receipt of the Veteran's service personnel records, it is determined that he served in a military occupational specialty that is consistent with asbestos exposure, schedule him for a VA examination to ascertain the etiology of any currently present respiratory disability.  The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

Following interview and examination of the Veteran and review of the claims file, the examiner should provide an opinion, with supporting rationale, regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present respiratory disability is related to any disease or injury in service. 

6.  If, upon receipt of the Veteran's service personnel records, it is determined that he served in a military occupational specialty that is consistent with acoustic trauma, he should be scheduled for a VA examination to determine the nature and etiology of any currently present hearing loss disability.  The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

Following interview and examination of the Veteran and review of the claims file, the examiner should provide an opinion, with supporting rationale, regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hearing loss disability is related to any disease or injury in service. 

7.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


